277 F.Supp.2d 1375 (2003)
In re NCS PEARSON, INC., FAIR LABOR STANDARDS ACT LITIGATION
Shannon Carlin, et al.
v.
NCS Pearson, Inc., C.D. California, C.A. No. 2:02-8857.
Harry C. Green, et al.
v.
NCS Pearson, Inc., C.D. California, C.A. 2:02-9460.
Irene Kramer
v.
NCS Pearson, Inc., D. Minnesota, C.A. No. 0:03-1166.
No. 1544.
Judicial Panel on Multidistrict Litigation.
August 12, 2003.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

ORDER DEEMING MOTION WITHDRAWN
WILLIAM TERRELL HODGES, Chairman.
This litigation consists of three actions pending as follows: two actions in the Central District of California and one action in the District of Minnesota. Plaintiff in the Minnesota action originally moved, pursuant to 28 U.S.C. § 1407, for centralization of this litigation in the District of Minnesota. Plaintiffs in one California action joined in that motion. Defendant NCS Pearson, Inc., and plaintiffs in the other California action opposed centralization, but if the Panel deemed centralization appropriate, they suggested selection of the Central District of California as transferee district. Subsequent to the conclusion of briefing on the Section 1407 motion, however, movant sought to withdraw her motion and represented to the Panel that no responding party opposed this request.
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is deemed withdrawn.